TERRY, J.
— There is in the record no settled or agreed statement of the ease nor bill of exceptions setting out the evidence. The only exception in the record is the refusal of the court below to grant a new trial, on account of errors occurring at the trial and erroneous instructions given by the court, but as the bill sets out neither the evidence nor the instructions, we cannot review the decision of the judge below: People v. Lafuente [6 Cal. 202] and People v. Lockwood [6 Cal. 205], April term, 1856.
Judgment affirmed.
I concur: Burnett, J.